Citation Nr: 1126072	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  08-32 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, Type II, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970.  

This appeal arises from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the evidence shows that while the Veteran has been examined for VA purposes in connection with his appeal, the records of his VA outpatient treatment (where the Veteran reported he exclusively receives his medical care) have not been obtained and associated with the claims file.  Given the obvious relevance of such records, they should be sought.  

Accordingly, the case is REMANDED for the following actions:

1. Copies of the records of the Veteran's treatment for diabetes mellitus, Type II, from the San Juan VA Medical Center for the period since September 2005, should be associated with the claims file.  

2. After any additional development is accomplished as may be indicated by a review of these records, including scheduling an examination, the Veteran's claim should be re-adjudicated, and if the benefit sought on appeal remains denied the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


